*244The opinion of the court was delivered
Pee Cubiam.
Appellant, a policeman, was removed from the force after a hearing upon charges. The Civil Service Commission sustained that action and the Appellate Division affirmed unanimously. Urging that a substantial constitutional issue was involved, appellant appealed to us purportedly as of right. B. B. 1:2-l (a). The municipality answered and simultaneously moved to dismiss. We held the motion pending argument on the appeal.
The alleged constitutional issue is frivolous. The appeal is therefore dismissed. Klotz v. Lee, 21 N. J. 148, 155 (1956). We add that had certification been sought it would have been denied, and hence appellant suffered no loss because of that procedural failure. No costs.
For dismissal — Chief Justice Weinteaub, and Justices Jacobs, Feancis, Peoctoe, Hall, Sciiettino and PIane-MAsr—7.
Opposed—None.